Citation Nr: 0124262	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  95-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for atrial fibrillation, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1983 
to February 1994.  His appeal initially came before the Board 
of Veterans' Appeals (Board) from an October 1994 rating 
decision by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO).  In January 1998, the Board 
issued a decision that included a denial of the appellant's 
claim for an increased evaluation for his service-connected 
atrial fibrillation.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and while the claim was pending before the 
Court there was a change in the regulations pertaining to 
cardiovascular disabilities in VA's SCHEDULE FOR RATING 
DISABILITIES.  Following a Motion for Remand, filed by the 
Secretary of VA in October 1998, the Court issued an Order in 
January 1999, which vacated and remanded the appellant's 
claim to permit evaluation of the claim under the new 
criteria for evaluating cardiovascular disabilities.  The 
Court's January 1999 Order also stated that because the two 
other issues decided in the Board's January 1998 decision had 
not been appealed to the Court, they were deemed to have been 
abandoned.  


FINDING OF FACT

The appellant's atrial fibrillation is well controlled by 
medication and does not result in more than infrequent 
attacks or more than four documented (by ECG or Holter 
monitor) episodes of paroxysmal atrial fibrillation per year.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for atrial fibrillation are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
Diagnostic Code 7013 (1998), Diagnostic Code 7010 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his service-connected atrial 
fibrillation is more severely disabling than currently 
evaluated.  He asserts that his episodes of atrial 
fibrillation have been brought on by high stress.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the January 1995 
Statement of the Case, along with the October 1995 and 
January 2001 Supplemental Statements of the Case, informed 
him of what evidence was needed to demonstrate that his 
atrial fibrillation disorder warranted a higher rating, and 
he was provided ample opportunity and time to submit 
evidence.  The RO also sent the appellant notification in 
April 2001 about the VCAA, which informed him of what 
evidence was necessary in order for VA to grant his claim.  
The Board notes that the appellant did not elect to present 
testimony at a personal hearing.  Therefore, the Board 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Service medical records show that in May and June 1992 the 
appellant was treated for a fluttering sensation in his 
chest, which was diagnosed as lone atrial fibrillation and 
treated with quinidine.  In December 1992 and February 1993, 
he complained of premature ventricular contractions (PVC).  
An October 1993 record indicated that an EKG showed sinus 
bradycardia with an occasional PVC; the impression was 
episodic atrial fibrillation.  

At a March 1994 VA medical examination, the appellant 
reported that he had experienced three episodes of atrial 
fibrillation, with the latest having been in late 1993, and 
that he was taking quinidine to control it, while also on 
Tenormin for hypertension.  He indicated that he took two 
aspirins a day to prevent the atrial fibrillation from 
causing a stroke.  He stated that while not bothered by 
angina, symptoms had included occasional mild shortness of 
breath, and nausea and light-headedness when he would stand 
for five minutes.  The examination did not reveal any cardiac 
abnormality, and the diagnosis was atrial fibrillation by 
history, controlled with quinidine.  

VA outpatient records since service show that the appellant 
has been seen for refills of the medications he takes for 
control of his atrial fibrillation.  A November 1994 record 
indicated that the appellant's last atrial fibrillation had 
been 18 months before, and that he had had no episodes since 
being placed on quinidine.  

The appellant testified at a March 1995 personal hearing that 
he had last experienced atrial fibrillation in October 1993, 
after which his medications had provided control.  He 
described side effects that included dizziness, diarrhea, 
nausea, and reduced sex drive from his medications.  

VA medical records dated in 1997 and 1998, show that the 
appellant was hospitalized for three days in July 1998 after 
experiencing an episode of atrial fibrillation while mowing 
his grass.  He was treated with medications which brought 
about sinus rhythm so that electrocardioversion was not 
necessary.  It was reported that the appellant was without 
complaints or problems for the whole hospital course.  

Service connection was granted for atrial fibrillation by an 
October 1994 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 7013 from February 7, 1994.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Because the appellant's claim of entitlement to an increased 
evaluation for his atrial fibrillation was initiated before 
the rating criteria for evaluating cardiovascular diseases 
were changed on January 12, 1998, the Board will review the 
claim under both sets of criteria in order to accord him 
evaluation under the set of criteria that is more favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for atrial fibrillation that 
was effective prior to January 12, 1998, (old criteria), 
Diagnostic Codes 7010 through 7015, reflecting arrhythmias 
and conduction abnormalities, are occasionally encountered.  
Standing alone they represent incomplete diagnoses.  The 
ratings are not combined with those for other heart or 
psychiatric conditions.  Paroxysmal auricular flutter 
(Diagnostic Code 7010) and paroxysmal auricular fibrillation 
(Diagnostic Code 7011) are rated as paroxysmal tachycardia.  
For severe paroxysmal tachycardia with frequent attacks, a 30 
percent evaluation is assigned, and when paroxysmal 
tachycardia is manifested by infrequent attacks, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7013, effective prior to January 12, 1998.  Permanent 
auricular fibrillation is assigned a 10 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7012, effective prior to January 12, 
1998.  

Under the general rating formula for atrial fibrillation that 
became effective January 12, 1998, (new criteria), paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by ECG or 
Holter monitor, is assigned a 30 percent rating.  Permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes per year of paroxysmal atrial fibrillation, or 
other supraventricular tachycardia documented by ECG or 
Holter monitor is assigned a 10 percent rating.  38 C.F.R. 
§ 4.104, Diagnostic Code 7010, effective January 12, 1998.  

After considering the evidence with regard to both the old 
and new criteria for evaluating atrial fibrillation, the 
Board has determined neither set of criteria is more 
favorable to the appellant because there is no evidence of 
either frequent attacks of atrial fibrillation or of 
documentation by ECG or Holter monitor of more than four 
attacks of the disorder per year.  While the appellant was 
hospitalization in July 1998 for treatment of atrial 
fibrillation, the medical evidence, including his own 
testimony at the March 1995 Regional Office hearing, shows 
that he had previously been treated for the disorder in 
October 1993.  There is no medical evidence establishing that 
the appellant has ever experienced more than one or two 
attacks during any one year.  The evidence does indicate that 
the condition is well controlled by medication.  Therefore, 
the Board is unable to identify a basis to grant a higher 
evaluation for atrial fibrillation.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for his 
atrial fibrillation with contractions by the October 1994 
rating decision, and his current appeal was based on that 
rating, the Board must consider staged ratings under 
Fenderson.  There has been no evidence presented to establish 
that the appellant has experienced anything but infrequent 
episodes of atrial fibrillation since service.  Therefore, a 
rating greater than 10 percent is not shown to be warranted 
at any time since service.  

ORDER

An increased rating for atrial fibrillation is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

